Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE

This action is in reply to the amendment filed on 12/27/2021.
The §101 rejection of claims 1-15, the §102(a)(1) rejection of claims 1-3 and 8-15, and the §103 rejections of claims 4-7 in the previous office action are withdrawn in response to applicant’s amendment.
Claims 1-15 are pending and allowed.

REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1-15 are allowed, wherein claims 1, 14, and 15 are independent and claims 2-13 depend from claim 1.

Reasons for Allowance:
The present invention is directed to a computer-based work support device, method, and non-transitory storage device storing a program.
The closest prior art reference of record, Sugimoto et al. (US 2016/0358324), is directed to a work instruction system and image processing apparatus, and teaches several features of independent claims 1/14/15, including a processor executes a program; and a storage device that stores the program, wherein the storage device or another storage device accessible by the work support device stores information indicating a work order for a plurality of processes, and information indicating a work area of a worker for work in each process of the plurality of processes, and the program configures the processor to execute: a specifying processing in which a target work to be performed by the worker is specified based on the information indicating the work order, a selection processing in which a target area where the target work specified by the specifying processing to be performed by the worker is selected based on the information indicating the work area, an identification processing in which respective works performed by the workers are identified based on image data from a camera that captures images of respective work areas selected by the selection processing, a determination processing in which whether the worker has deviated from the work order is determined based on an identification result by the identification processing, and an output processing in which a determination result by the determination processing is output, as recited by claim 1 and as similarly encompassed by independent claims 14/15 (See Non-Final OA mailed 11/03/2021 for citations to Sugimoto et al. pertinent to the above-noted subject matter).
However, Sugimoto et al. and the other prior art references of record art do not teach or render obvious the combination of claim limitations reciting wherein the selection processing accesses a work area database that stores work area information for a plurality of distinct work areas specified according to a planar coordinate system on a work table, wherein a first work area is specified on the work table in a first area of the planar coordinate system for a first work of a process of the plurality of processes to be performed by the worker on the 2Appl. No. 16/899,701TOU-12667 Amendment dated December 27, 2021 Reply to Office Action of November 3, 2021 work table, wherein a separate second work area is specified on the work table in a second area of the planar coordinate system for a second work of the process to be performed by the worker in the second work area on the work table following the first work; and , the camera capturing images of the first work performed by the worker in the first work area specified on the work table in the first area of the planar coordinate system when the first work area is selected, and capturing images of the second work performed by the worker in the second work area specified on the work table in the second area of the planar coordinate system when the second work area is selected, as recited and arranged with the other limitations of claim 1 and as similarly encompassed by independent claims 14/15, thus rendering independent claims 1/14/15 and dependent claims 2-13 as allowable over the prior art.
With respect to withdrawal of the §101 rejection, the §101 rejection is withdrawn based on a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the claimed invention is not directed to an abstract idea.  In particular, although under Step 2A Prong One, the claims have been determined to set forth steps for managing personal behavior or interactions (i.e., worker activities) under the “Certain methods of organizing human activity” abstract grouping, when further evaluated under Step 2A Prong Two of the eligibility inquiry, the combination of additional elements requiring a processor executing a program to perform the claims steps, a camera and captured images, a work area database storing work area information according to a planar coordinate 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tanaka et al. (US 2017/0061212): discloses a wearable device with a built-in camera for capturing an image of a location in which a user is performing work and outputting instructions (at least paragraphs 6-9).
Chestnut et al. (US 2016/0307459): discloses computer-implemented techniques for training users to perform tasks, including a camera configured to capture worker task performance for evaluation and verification of correct performance of the tasks (at least paragraphs 39-40, 105-111, and Figs. 7-10).
An Integrated Environment Based on Augmented Reality and Sensing Device for Manual Assembly Workstations. Michela Dalle Mura, Gino Dini, Franco Failli. Procedia CIRP, Volume 41, 2016, Pages 340-345: discloses techniques/technology for employing cameras and image analysis to aid humans in performing assembly operations requiring the use of specific tools and equipment.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
03/11/2022